IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-76,539-02 & WR-76,539-03


                      EX PARTE BRANDON JAVON PAYNE, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1236358-A & 1236359-A IN THE 230TH DISTRICT COURT
                            FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According

to the record, the trial court held an evidentiary hearing on August 6, 2019, but the transcript of the

hearing was not forwarded to this Court. Under Article 11.07 of the Texas Code of Criminal

Procedure, a reporter is required to transcribe a hearing within fifteen days of its conclusion and then

to immediately forward the transcript to the district clerk in the county of conviction. Id. at § 3(d).

After receiving the transcript, the district clerk is required to forward it, among other things, to this

Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and
                                                                                                        2

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: November 25, 2019
Do not publish